EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (this "Agreement"), dated as of this 30th day of December
2004 ("Effective Date"), by and among Pacific Magtron International Corp., a
Nevada corporation ("PMIC"), Encompass Group Affiliates, Inc., a Delaware
corporation ("Encompass"), Advanced Communication Technologies, Inc., a Florida
corporation ("ACT"), and Theodore S. Li, an individual whose address is
________________________________ ("Executive"). For purposes hereof, the terms
PMIC, Encompass and ACT shall include each of their respective subsidiaries and
PMIC, Encompass and ACT shall be referred to collectively herein as the
"Company."

WITNESSETH

WHEREAS, Executive presently serves as a Director and as President, Chief
Executive Officer, Chief Financial Officer and Treasurer of PMIC;

WHEREAS, ACT, Executive and certain other shareholders of PMIC have entered into
a Stock Purchase Agreement, pursuant to which ACT will purchase all of the
shares of common stock of PMIC owned by Executive and each such other
shareholder (the "Stock Purchase"); and

WHEREAS, it is a condition to the Stock Purchase that Executive enter into this
Agreement with the Company effective as of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Employment. PMIC hereby employs Executive, and Executive hereby accepts
employment with PMIC, as Chief Financial Officer and Chief Operating Officer, or
such other senior executive position as may be determined by the Board of
Directors of PMIC (the "Board") from time to time during the Employment Period
(as defined below). For purposes of this Agreement, “senior executive position”
shall mean a position of Vice President or a more senior position. In addition
to his duties set forth in this Section 1 and Section 3 below, Executive shall
at the request of the PMIC CEO (as defined below) or the Board serve as an
officer or director of PMIC or any subsidiary of PMIC, without additional
compensation and subject to any policy of the Compensation Committee of the
Board (the "PMIC Compensation Committee") with regard to directors' fees.

2.  Term; Renewal. The term of this Agreement shall commence on the Effective
Date and expire on the third anniversary thereof (the "Employment Period"),
unless earlier terminated in accordance with its terms; provided, however, that
the Employment Period may, by written agreement between the parties hereto, be
extended for an additional one-year period.

1

--------------------------------------------------------------------------------



3.  Employment and Duties.

3.1 Duties and Responsibilities.

(a) Executive’s area of responsibility during the Employment Period shall be
that of Chief Financial Officer and Chief Operating Officer of PMIC. Executive
shall directly report to the Chief Executive Officer of PMIC (the "PMIC CEO"),
or such other senior executive officer of Encompass or ACT, as determined from
time to time by the Company. The services to be rendered by Executive pursuant
to this Agreement shall consist of such services as defined and directed by the
Board or the PMIC CEO.

(b) During the Employment Period, Executive shall serve the Company faithfully
and to the best of his ability; shall devote his entire working time, attention,
energy and skill to his employment and the benefit and business of the Company;
and shall use his best efforts, skills and ability to promote the Company's
interests and to perform such duties as from time to time may be reasonably
assigned to him and are consistent with his titles and positions with the
Company.

(c) During the Employment Period, in addition to any other duties or
responsibilities the Company may give to Executive consistent with Section 1,
Executive shall, subject to Section 3.2 herein, be required to sign, and shall
sign, all certifications and such other documents or instruments requested by
the Board, the Chief Executive Officer of ACT, or the PMIC CEO in connection
with PMIC's and/or ACT's obligations under or to (i) the Securities and Exchange
Commission, (ii) any exchange or association on which the Company's shares of
capital stock are listed, (iii) any federal, state or local authority, and/or
(iv) any other governmental, quasi-governmental or non-governmental entity or
organization (foreign or domestic) that regulates or has authority over PMIC
and/or ACT. In addition, in the event Executive, in his current position or in
any position Executive accepts in the future, becomes obligated to sign
certifications and such other documents or instruments as may be required by the
rules and regulations promulgated by any of (i) through (iv) above, Executive
shall, subject to Section 3.2 herein, sign all such certifications and other
documents or instruments as required thereby.

3.2 Observance of Rules and Regulations. Executive agrees to observe and comply
with all applicable laws and regulations, as well as the rules and regulations
of the Company with respect to the performance of his duties.

4.  Compensation; Benefits and Expenses.

4.1 Base Salary. As compensation for the services to be rendered hereunder,
during the Employment Period, the Company shall pay to Executive a minimum
annual base salary (the "Base Salary") of $120,000.00. The Base Salary shall be
payable in accordance with usual payroll practices of the Company. Executive’s
Base Salary shall be reviewed annually by the PMIC Compensation Committee during
the Employment Period and may be increased, but not decreased, from time to time
by the PMIC Compensation Committee in its sole discretion.

2

--------------------------------------------------------------------------------



4.2 Bonus.

(a) Within thirty (30) days after the Effective Date, Executive shall receive a
signing bonus in the amount of $225,000.

(b) Immediately following each fiscal year, the Company shall set aside for the
payment of PMIC executive bonuses, an amount equal to ten percent (10%) of net
income of PMIC during such fiscal year (the "PMIC Bonus Pool"). For each fiscal
year or portion thereof after the Effective Date and during the Employment
Period, the Company shall pay to Executive an annual performance bonus, in cash,
equal to a portion of the PMIC Bonus Pool, as determined by the PMIC
Compensation Committee, in its sole discretion (the "PMIC Performance Bonus").

For purposes hereof, "net income" shall mean, with respect to PMIC, for any
fiscal year, the net income (loss) of PMIC for such fiscal year, determined in
accordance with generally accepted accounting principles, consistently applied;
provided, however, that there shall be excluded from net income (a) the net
income (loss) of any person in which PMIC has a joint interest with a third
party, except to the extent such net income is actually paid to PMIC by dividend
or other distribution during such fiscal year, (b) the net income (or loss) of
any person accrued prior to the date it becomes a subsidiary of PMIC or is
merged into or becomes consolidated with PMIC or its assets are purchased by
PMIC, and (c) the net income (if positive) of any subsidiary of PMIC to the
extent that the declaration or payment of dividends or similar distributions of
such net income by such subsidiary (i) is not at that time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order statute, rule or governmental regulation or (ii) would be subject
to any taxes payable on such dividends or distributions.

(c) In addition to the PMIC Performance Bonus, Executive may receive, and ACT
may grant to Executive, restricted shares of common stock of ACT, with a vesting
schedule and other terms established by the Compensation Committee of the Board
of Directors of ACT (the "ACT Compensation Committee"), in its sole discretion
(the "Incentive Bonus").

(d) Executive acknowledges that the amount of the PMIC Performance Bonus and the
amount of the Incentive Bonus shall at all times be determined by the PMIC
Compensation Committee and the ACT Compensation Committee, respectively, in
their respective sole discretion. The Company shall pay each of the Performance
Bonus and the Incentive Bonus to Executive within thirty (30) days after the
Company's audited results for the applicable fiscal year are delivered to the
Company.

4.3 Earn-Out.

(a) Earn-Out Shares. In the event Pacific Magtron, Inc. ("PMI"), Pacific Magtron
(GA), Inc. ("PMI-GA"), and LiveWarehouse, Inc. ("LW") achieve the Milestones (as
defined in Section 4.3(b) below) for any year during the three (3) year period
commencing January 1, 2005 and expiring December 31, 2007, Executive shall have
the right to receive on March 31 of the immediately following calendar year, the
applicable ratable portion

3

--------------------------------------------------------------------------------



of 66,666,666 shares of restricted common stock of ACT (priced at $.01 per
share, or $666,666 in the aggregate), to be earned at the end of each such year
at the rate of 25% for each of the first and second years and 50% for the third
year (the "Shares"); provided, that in the event the Milestones are not achieved
in any year, except as provided below, such ratable portion of Shares shall be
forfeited entirely, without any ability to re-earn such Shares in a future year;
provided further, that in the event Executive's employment with the Company is
terminated for "cause" by the Company (as contemplated by Section 6.1 of this
Agreement) prior to the expiration of the initial Employment Period, all of the
Shares earned or to be earned by Executive shall be forfeited. In the event that
Executive's employment with the Company is terminated prior to the expiration of
the initial Employment Period for any reason other than "cause," Executive shall
be permitted to receive the Shares earned by him prior to such termination, but
shall in no event be entitled to receive Shares to be earned after the
Termination Date (as defined in Section 6.1 below). Notwithstanding the
foregoing, the number of Shares and the price per Share shall be adjusted
accordingly for stock splits, reverse stock splits and other recapitalizations
effected by ACT, so that Executive retains the right, after accounting for such
adjustment, to receive the same percentage of ACT's outstanding shares of Common
Stock as Executive would have had the right to receive had such adjustment not
been so effected.

Upon earning the Shares at the end of each year, if applicable, the Shares will
be placed in escrow with a mutually agreeable escrow agent to be held and
released in accordance with the terms of an escrow agreement in substantially
the form of Exhibit "A" hereto; provided, however, that in the event that the
employment of Executive is terminated by the Company prior to the expiration of
the initial Employment Period without cause (as contemplated by Section 6.2 of
this Agreement), Executive terminates this Agreement for Good Reason (as
contemplated by Section 6.3 of this Agreement), or this Agreement is terminated
due to Executive's death or Disability (as defined below), Executive shall
receive any Shares earned by him no later than the later of (a) the immediately
following March 31 or (b) thirty (30) days after the Termination Date. Upon
release from escrow, the Shares will include piggyback registration rights,
subject to customary underwriters' cutbacks.

Upon receipt of the Shares, Executive will acquire the Shares for his own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act of 1933, as amended. Executive is an "accredited
investor," as such term is defined in Rule 501(a) promulgated pursuant to the
Securities Act of 1933, as amended. Executive acknowledges that Executive has
had the opportunity to ask questions of and receive answers from, or obtain
additional information from, the executive officers of the Company concerning
the financial and other affairs of the Company, and to the extent deemed
necessary in light of such personal knowledge of the Company's affairs,
Executive has asked such questions and received answers to the full satisfaction
of Executive. Executive understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Shares or the fairness of suitability of
the investment in the Shares nor have such authorities passed upon or endorsed
the merits of the offering of the Shares.

Notwithstanding the foregoing, in the event that the Milestones are not achieved
in a given year, the Board of Directors of ACT shall have the right, in its sole
and absolute discretion, to grant to

4

--------------------------------------------------------------------------------



Executive all or a portion of the Shares that could have been earned by
Executive during such year.

(b) Milestones. Revenue and EBITDA (earnings before interest, taxes,
depreciation and amortization) herein shall be defined according to generally
accepted accounting principles and no allocation from PMIC, ACT or Encompass
overhead shall be included in the calculation of EBITDA. The Milestones for the
combined Revenues and EBITDA of PMI, PMI-GA and LW are:

  Calendar Year End Revenues   EBITDA     December 31, 2005 $ 70,000,000   $
490,000     December 31, 2006 $ 82,000,000   $ 738,000     December 31, 2007 $
95,000,000   $ 950,000  

Notwithstanding anything contained herein to the contrary, the determination of
the Milestones shall be based on unaudited pro forma financial statements of
PMI, PMI-GA and LW, prepared by the management of PMIC and approved by
Executive, the Chief Executive Officer of ACT and the ACT Compensation
Committee.

4.4 Other Benefits. Executive shall also be eligible to participate in any life
and health insurance programs and any incentive, savings and retirement plans
that the Company makes available to all of its executives of similar seniority.
Executive shall also be eligible to receive discretionary performance based
bonuses as approved and authorized by the ACT Compensation Committee, including
any incentive stock programs approved by ACT’s shareholders.

4.5 Business Expenses. Executive will be reimbursed, in accordance with the
Company’s expense reimbursement policy, for business expenses that have been
pre-approved by the Board or the PMIC CEO upon presentation of vouchers or other
documents reasonably necessary to verify the expenditures and sufficient, in
form and substance, to satisfy Internal Revenue Service requirements for such
expenses.

4.6 Vacation. Executive shall be entitled to take up to four (4) weeks of
vacation per calendar year, which shall be taken in accordance with the
Company’s vacation policy in effect from time to time for executives of
comparable seniority.

5.  No Competitive Activities; Confidentiality; Invention

5.1 General Restriction. During the Employment Period and for a period of two
(2) years thereafter (the "Restricted Period"), Executive covenants and agrees
that, except on behalf of the Company, he will not, directly or indirectly:

(a) Competing Business. Own, manage, operate, control, participate in the
ownership, management, operation or control of, be employed by, or provide
services as a consultant to, any individual or business that is involved in
business activities that are the same as, similar to or in competition with,
directly or indirectly, any business activities conducted, or actively being
planned, by Encompass and/or PMIC during the Restricted Period and anywhere

5

--------------------------------------------------------------------------------



in the United States and Canada (it being acknowledged that Encompass' and/or
PMIC's businesses are international in scope). The ownership of less than one
percent (1%) of the outstanding stock of any public corporation shall not be
deemed a violation of this provision.

(b) Soliciting Customers. Attempt in any manner to contact or solicit any
individual, firm, corporation or other entity (i) that is or has been, a
customer of Encompass and/or PMIC at any time during the Restricted Period, (ii)
to which a proposal has been made by Encompass and/or PMIC during the Restricted
Period or (iii) appearing Encompass’ and/or PMIC’s new business target list on
the date of Executive's termination (as such list has been prepared and
maintained in accordance with Encompass’ and/or PMIC’s past practice), for the
purpose of providing services or products similar to the services and products
provided by Encompass and/or PMIC, or engaging in any activity which could be,
directly or indirectly, competitive with the business of Encompass and/or PMIC.

(c) Interfering with Other Relations. Persuade or attempt to persuade any
supplier, vendor, licensor or other entity or individual doing business with
Encompass and/or PMIC to discontinue or reduce its business with Encompass
and/or PMIC or otherwise interfere in any way with the business relationships
and activities of Encompass and/or PMIC.

(d) Employees. Attempt in any manner to solicit any individual, who is at the
time of such attempted solicitation, or was at any time during the one (1) year
period preceding the termination of Executive's employment, an employee or
consultant of Encompass and/or PMIC, to terminate his or her employment or
relationship with Encompass and/or PMIC, or engage such individual, as an
employee or consultant. Cooperate with any other person in persuading, enticing
or aiding, or attempting to persuade, entice or aid, any employee of or
consultant to Encompass and/or PMIC to terminate his or her employment or
business relationship with Encompass and/or PMIC, or to become employed as an
employee or retained as a consultant by any person other than Encompass and/or
PMIC.

In the event of a voluntary or involuntary filing under Chapter 7 of the United
States Bankruptcy Code by PMIC and Encompass that is not dismissed within ninety
(90) days, Executive shall no longer be bound by the restrictions contained in
this Section 5.1.

5.2 Confidentiality Agreement. Executive shall not, either during the Employment
Period or at any time thereafter, use or disclose to any third person any
Confidential Information (as defined below) of the Company, other than at the
direction of the Company, or pursuant to a court order or subpoena, provided
that Executive will give notice of such court order or subpoena to the Company
prior to such disclosure. Upon the termination of Executive’s employment with
the Company for any reason, Executive shall return any notes, records, charts,
formulae or other materials (whether in hard copy or computer readable form)
containing Confidential Information (as defined below), and will not make or
retain any copies of such materials. Without limiting the generality of the
foregoing, the parties acknowledge that the Company from time to time may be
subject to agreements with its customers, suppliers or licensors to maintain the
confidence of such other persons’ confidential information. The terms of such
agreements may require that the Company's employees, including Executive, be
bound by such agreements, and Executive shall be deemed so bound upon notice to
him of the terms of such agreements. The term "Confidential Information" as used
herein shall mean any

6

--------------------------------------------------------------------------------



confidential or proprietary information of the Company whether of a technical,
engineering, operational, financial or economic nature, including, without
limitation, all prices, discounts, terms and conditions of sale, trade secrets,
know-how, customers, inventions, business affairs or practices, systems,
products, product specifications, designs, plans, manufacturing and other
processes, data, ideas, details and other information of the Company.
Confidential Information shall not include information which can be proven by
Executive to have been developed by his own work as of the Effective Date
completely independent of its disclosure by the Company or which is in the
public domain, provided such information did not become available to the general
public as a result of Executive's breach of this Section 5.2.

5.3 Disclosure of Innovations. Executive shall make prompt and full written
disclosure to the Company and solely the Company of all writings, inventions,
processes, methods, plans, developments, improvements, procedures, techniques
and other innovations of any kind that Executive may make, develop or reduce to
practice, alone or jointly with others, at any time during the Employment
Period, whether during working hours or at any other time and whether at the
request or upon the suggestion of the Company or otherwise, and whether or not
they are eligible for patent, copyright, trademark, trade secret or other legal
protection (collectively, "Innovations"). Examples of Innovations shall include,
but are not limited to, discoveries, research, formulas, tools, know-how,
marketing plans, new product plans, production processes, advertising, packaging
and marketing techniques and improvements to computer hardware or software. The
written disclosures provided for herein shall be made to the PMIC CEO or the
Board.

5.4 Assignment of Ownership of Innovations. All Innovations shall be the sole
and exclusive property of the Company. Executive hereby assigns all rights,
title or interest in and to the Innovations to the Company. At the Company's
request and expense, during the Employment Period and at any time thereafter,
Executive will assist and cooperate with the Company in all respects and will
execute documents and give testimony to obtain, maintain, perfect and enforce
for the Company any and all patent, copyright, trademark, trade secret and other
legal protections for the Innovations.

5.5 Remedies. Executive acknowledges that the restrictions contained in the
foregoing Sections 5.1 through 5.4, in view of the nature of the business in
which the Company is engaged, are reasonable and necessary in order to protect
the legitimate interests of the Company, and that the legal remedies for a
breach of any of the provisions of this Section 5 will be inadequate and that
such provisions may be enforced by restraining order, injunction, specific
performance or other equitable relief. Such equitable remedies shall be
cumulative and in addition to any other remedies which the injured party or
parties may have under applicable law, equity, this Agreement or otherwise.
Executive shall not, in any action or proceeding to enforce any of the
provisions of this Section 5, assert the claim or defense that an adequate
remedy at law exists. The prevailing party shall be entitled to recover its
legal fees and expenses in any action or proceeding for breach of this Section
5.

5.6 Company Property. All Confidential Information; all Innovations; and all
correspondence, files, documents, advertising, sales, manufacturers' and other
materials or articles or other information of any kind, in any media, form or
format furnished to Executive by the Company, which may not deemed confidential,
shall be and remain the sole property of the

7

--------------------------------------------------------------------------------



Company ("Company Property"). Upon termination of Executive's employment or at
the Company's request, whichever is earlier, Executive shall immediately deliver
to the Company all such Company Property.

5.7 Public Policy/Severability. The parties do not wish to impose any undue or
unnecessary hardship upon Executive following his departure from employment with
PMIC and/or Encompass, as the case may be. The parties have attempted to limit
the provisions of this Section 5 to achieve such a result, and the parties
expressly intend that all provisions of this Section 5 be construed to achieve
such result. If, contrary to the effort and intent of the parties, any covenant
or other obligation contained in this Section 5 shall be found not to be
reasonably necessary for the protection of the Company, to be unreasonable as to
duration, scope or nature of restrictions, or to impose an undue hardship on
Executive, then it is the desire of the parties that such covenant or obligation
not be rendered invalid thereby, but rather that the duration, scope or nature
of the restrictions be deemed reduced or modified, with retroactive effect, to
render such covenant or obligation reasonable, valid and enforceable. The
parties further agree that in the event a court, despite the efforts and intent
of the parties, declares any portion of the covenants or obligations in this
Section 5 invalid, the remaining provisions of this Section 5 shall nonetheless
remain valid and enforceable.

6.  Termination.

6.1 Termination For Cause. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated immediately for "cause," at which time
the Company shall have no further obligations or liabilities to Executive
whether under this Agreement or otherwise and Executive's right to further
compensation and benefits hereunder (including, but not limited to, unearned
Shares) shall immediately cease, other than payment to Executive of Base Salary
accrued, and reimbursement of expenses incurred in accordance with Section 4.5,
prior to the effective date of termination of this Agreement (the "Termination
Date"). As used herein and throughout this Agreement, the term “cause” shall
mean (i) any act or omission by Executive that constitutes malfeasance or
misfeasance in the course of Executive’s duties hereunder, or in the objectively
reasonable judgment of the Chief Executive Officer of ACT, the Board of
Directors of ACT, the Board or the PMIC CEO, Executive has been grossly
negligent (including habitual neglect of duties), or insubordinate in carrying
out his duties hereunder, (ii) a material breach of this Agreement by Executive
that is not cured within twenty (20) days of receipt of written notice thereof,
(iii) Executive's breach of a fiduciary duty owed to the Company or its
affiliates, or (iv) Executive’s conviction of, or pleading nolo contendere to, a
criminal offense or crime constituting a misdemeanor or felony, or conviction in
respect to any act involving fraud, dishonesty or moral turpitude (other than
minor traffic infractions or similar minor offenses).

6.2 Termination without Cause.

(a) Without Cause. This Agreement may be terminated by the Company without cause
and for any reason or no reason prior to the expiration of the Employment Period
upon thirty (30) days' prior written notice from the Company to the Executive.

8

--------------------------------------------------------------------------------



(b) Severance. In the event that the Company terminates Executive’s employment
without cause, the Company shall pay to Executive (i) Base Salary accrued,
Shares earned in accordance with Section 4.3, and expenses incurred in
accordance with Section 4.5, prior to the Termination Date, (ii) any unpaid
bonus owed to Executive for a prior fiscal year, (iii) other benefits earned by
Executive in accordance with Section 4.4 ((i), (ii) and (iii), collectively, the
"Accrued Payments"), which Accrued Payments shall be paid to Executive in
accordance with Section 4.1, Section 4.2, Section 4.3 and Section 4.5, as
applicable, (iv) any accrued vacation under Section 4.6, and (v) an additional
amount of Base Salary which would have been payable to Executive during the six
(6) month period immediately following the Termination Date (the "Severance
Payment"), which Severance Payment shall be payable in cash to Executive in
equal monthly installments on the first business day of each calendar month
during the six (6) month period immediately following the Termination Date.
Except as provided in the preceding sentence, the Company shall have no further
obligations or liabilities to Executive whether under this Agreement or
otherwise and Executive's right to further compensation and benefits hereunder
(including, but not limited to, unearned Shares) shall immediately cease.

6.3 Termination for Good Reason.

(a) Good Reason. Executive may terminate this Agreement for Good Reason at any
time within ninety (90) days after the Executive first has actual knowledge of
the occurrence of such Good Reason. For purposes of this Agreement, the term
"Good Reason" shall mean any of the following: (i) the assignment to Executive
of any duties that are not consistent with the duties set forth in Sections 1
and 3 of this Agreement or any other action by the Company that results in a
material diminution in any of the Executive's positions with the Company or in
the Executive's authority, duties or responsibilities and to which Executive has
not consented (excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
within ten (10) days after receipt of notice thereof given by Executive); (ii)
any failure by the Company to comply with any of the provisions of Section 4 of
this Agreement provided such failure is for an amount in excess of $10,000 and
not cured within five (5) days after receipt of notice thereof given by
Executive or is an isolated, insubstantial and inadvertent failure which is not
remedied by the Company within ten (10) days after receipt of notice thereof
given by the Executive; (iii) the Company's requiring Executive, without
Executive's consent and full agreement, to be based at any office other than at
PMIC’s headquarters located in Milpitas, California; and (iv) any failure by the
Company to require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Encompass, ACT or PMIC to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

(b) Severance. In the event that Executive terminates this Agreement for Good
Reason, the Company shall pay to Executive the Severance Payment in accordance
with Section 6.2(b) of this Agreement. Except as provided in the preceding
sentence, the Company shall have no further obligations or liabilities to
Executive whether under this Agreement or otherwise and Executive’s right to
further compensation and benefits hereunder (including, but not limited to,
unearned Shares) shall immediately cease.

9

--------------------------------------------------------------------------------



6.4 Termination of Other Positions. Upon the Termination Date, Executive hereby
resigns as Chief Financial Officer and Chief Operating Officer of PMIC and from
any and all other positions as officer and/or director Executive may then hold
with the Company, and as fiduciary of any benefit plan of the Company. Executive
shall promptly execute any further reasonable documentation as requested by the
Company and, if Executive is to receive any payments from the Company, execution
of such further documentation shall be a condition thereof.

7.  Disability or Death.

7.1 Disability. If, during the Employment Period, Executive becomes disabled or
incapacitated as determined under the Company's Long Term Disability Policy
("Permanently Disabled"), the Company shall have the right at any time
thereafter (but in no event less than 120 days after the event causing such
disability or incapacity), so long as Executive is then still Permanently
Disabled, to terminate this Agreement upon thirty (30) days' prior written
notice to Executive. In the event the Company does not have a Long Term
Disability Policy at the time of the event causing the Executive to become
Permanently Disabled, "Permanently Disabled" shall mean Executive's inability to
fully perform his duties and responsibilities hereunder to the full extent
required by the Company by reason of illness, injury or incapacity for 120
consecutive days or for more than six (6) months during any twelve (12) month
period. If the Company elects to terminate this Agreement in the event that
Executive becomes Permanently Disabled, the Company shall have no further
obligations or liabilities to Executive, whether under this Agreement or
otherwise (including, but not limited to, unearned Shares), other than payment
to Executive of the Accrued Payments, which Accrued Payments shall be paid to
Executive in accordance with Section 4.1, Section 4.2, Section 4.4 and Section
4.5, as applicable.

7.2 Death. If Executive dies during the Employment Period, this Agreement shall
automatically terminate as of the date of Executive's death, and the Company
shall have no further obligations or liabilities to Executive, whether under
this Agreement or otherwise (including, but not limited to, unearned Shares),
other than payment to Executive's estate of the Accrued Payments, which Accrued
Payments shall be paid to Executive in accordance with Section 4.1, Section 4.2,
Section 4.3 and Section 4.5, as applicable.

8.  Dispute Resolution. If there shall be any dispute between the Company and
Executive (i) in the event of any termination of Executive’s employment by the
Company, or (ii) otherwise arising out of this Agreement, such dispute shall be
resolved in accordance with the dispute resolution procedures set forth in
Exhibit B attached to this Agreement, the provisions of which are incorporated
as a part of this Agreement, and the parties of this Agreement agree that such
dispute resolution procedures will be the exclusive method for resolution of
disputes under this Agreement; provided, however, that (a) the Company or
Executive may seek preliminary judicial relief if, in such party’s judgment,
such action is necessary to avoid irreparable injury during the pendency of such
procedures, and (b) nothing in Exhibit B will prevent either party from
exercising the rights of termination set forth in this Agreement. IT IS
EXPRESSLY UNDERSTOOD THAT BY SIGNING THIS AGREEMENT, WHICH INCORPORATES

10

--------------------------------------------------------------------------------



BINDING ARBITRATION, THE COMPANY AND EXECUTIVE AGREE TO WAIVE COURT OR JURY
TRIAL

9. Indemnification. Each of the Company and Executive shall indemnify the other
for any losses, damages, liabilities, judgments, claims, costs, penalties and
expenses incurred by such other party (including, without limitation, costs and
reasonable attorneys’ fees and costs), resulting from the indemnifying party’s
failure to perform any of their respective obligations contained in this
Agreement.

10. Governing Law. This Agreement shall be governed by the internal laws of the
State of Delaware, without regard to its or any other jurisdiction's conflict of
laws principles. Any action to enforce any term hereof shall be brought
exclusively within the state or federal courts of Delaware to which jurisdiction
and venue all parties hereby submit themselves.

11. Binding Effect. Except as otherwise herein expressly provided, this
Agreement shall be binding upon, and shall inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors and assigns.

12. Assignment. Any assignee of the Company shall have the right to enforce the
restrictive covenants set forth in this Agreement, and the Company shall have
the right to assign this Agreement, including the right to enforce such
covenants to any successor or assign of the Company. Executive shall not assign
this Agreement or his rights and obligations hereunder.

13. Notices. All notices, designations, consents, offers, acceptances, waivers
or any other communication provided for herein, or required hereunder, shall be
sufficient if in writing and if sent by registered or certified mail, return
receipt requested, overnight courier, or delivered by hand or confirmed
facsimile transmission to (i) Executive at his last known address on the books
of the Company or (ii) the Company at its principal place of business.

14. Additional Documents. Each of the parties hereto agrees to execute and
deliver, without cost or expense to any other party, any and all such further
instruments or documents and to take any and all such further action reasonably
requested by such other of the parties hereto as may be necessary or convenient
in order to effectuate this Agreement and the intents and purposes thereof.

15. Counterparts. This Agreement may be executed simultaneously in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument, and such counterparts may
be delivered by facsimile transmission, which facsimile copies shall be deemed
originals.

16. Entire Agreement. This Agreement contains the sole and entire agreement and
understanding of the parties and supersedes any and all prior agreements,
discussions, negotiations, commitments and understandings among the parties
hereto with respect to the subject matter hereof, including, without limitation,
that certain expired Letter of Intent, dated May 18, 2004, by and among
Executive, the Company and the other parties named therein. There are no
representations, agreements, arrangements or understandings, oral or written,
between or among the parties concerning the subject matter hereto, which are not
fully expressed herein or in any supplemental written agreements of even or
subsequent date hereof.

11

--------------------------------------------------------------------------------



17. Severability. If any provision of this Agreement, or the application thereof
to any person or circumstances, shall, for any reason and to any extent, be
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to other persons or circumstances shall not be affected thereby,
but rather shall be enforced to the greatest extent permitted by law.

18. Modification. This Agreement cannot be changed, modified or discharged
orally, but only if consented to in writing by both parties.

19. Contract Headings. All headings of the Sections of this Agreement have been
inserted for convenience of reference only, are not to be considered a part of
this Agreement, and shall in no way affect the interpretation of any of the
provisions of this Agreement.

20. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one time or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.

21. Representation of Executive. Executive, with the full knowledge that the
Company is relying thereon, represents and warrants that he has not made any
commitment inconsistent with the provisions hereof and that he is not under any
disability which would prevent him from entering into this Agreement and
performing all of his obligations hereunder.

22. Joint Participation in Drafting. Each party to this Agreement participated
in the drafting of this Agreement. As such, the language used herein shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party to
this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

  PACIFIC MAGTRON INTERNATIONAL CORP.,   a Nevada corporation       By:
________________________________        Name:        Title:       ENCOMPASS
GROUP AFFILIATES, INC., a   Delaware corporation       By:
________________________________        Name:        Title:       ADVANCED
COMMUNICATIONS   TECHNOLOGIES, INC., a Florida corporation       By:
________________________________        Name:        Title:       EXECUTIVE:    
  ________________________________   THEODORE S. LI

 

13

--------------------------------------------------------------------------------



EXHIBIT A

DISPUTE RESOLUTION PROCEDURES

1. If a controversy arises that is covered by Section 8 of the Agreement, then
not later than twelve (12) months from the date of the event that is the subject
of dispute Executive or the Company may serve on the other a written notice
specifying the existence of such controversy and setting forth in reasonably
specific detail the grounds of the notice ("Notice of Controversy"); provided
that, in any event, the other party will have at least thirty (30) days from and
after the date of the Notice of Controversy to serve a written notice of any
counterclaim ("Notice of Counterclaim"). The Notice of Counterclaim will specify
the claim or claims in reasonably specific detail. If the Notice of Controversy
or the Notice of Counterclaim, as the case may be, is not served within the
applicable period, the claim set forth therein will be deemed to have been
waived, abandoned and rendered unenforceable.

2.  For a three (3) week period following receipt of the Notice of Controversy
or the Notice of Counterclaim, as the case may be, the parties will make a good
faith effort to resolve the dispute through negotiation ("Period of
Negotiation"). Neither party will take any action during the Period of
Negotiation to initiate arbitration proceedings.

3. If the parties agree during the Period of Negotiation to mediate the dispute,
then the Period of Negotiation will be extended by an amount of time to be
agreed upon by the parties to permit such mediation. In no event, however, may
the Period of Negotiation be extended by more than five weeks or, stated
differently, in no event may the Period of Negotiation be extended to encompass
more than a total of eight weeks.

4. If the parties agree to mediate the dispute but are thereafter unable to
agree within a week on the format and procedures for the mediation, then the
effort to mediate will cease, and the period of Negotiation will terminate four
weeks from the Notice of Controversy or the Notice of Counterclaim, as the case
may be.

5. Following the termination of the Period of Negotiation, the dispute,
including the main claim and counterclaim, if any, will be settled by
arbitration, governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.
("FAA"), and judgment upon the award may be entered in any court having
jurisdiction. The format and procedures of the arbitration are set forth below
(referred to below as the "Arbitration Agreement").

6. A notice of intention to arbitrate ("Notice of Arbitration") will be served
within forty-five (45) days of the termination of the Period of Negotiation. If
the Notice of Arbitration is not served within this period, the claim set forth
in the Notice of Controversy or the Notice of Counterclaim, as the case may be,
will be deemed to have been waived, abandoned and rendered unenforceable.

7.  The arbitration, including the Notice of Arbitration, will be governed by
the Commercial Rules of the American Arbitration Association ("AAA") in effect
on the date of the Notice of Arbitration, except that the terms of this
Arbitration Agreement will control in the

--------------------------------------------------------------------------------



event of any difference or conflict between such Rules and the terms of this
Arbitration Agreement.

8. The arbitrator will reach a decision on the merits on the basis of applicable
legal principles as embodied in the law of the State of Delaware. The
arbitration hearing will take place in Delaware.

9. There will be one arbitrator, regardless of the amount in controversy. The
arbitrator selected, in order to be eligible to serve, will be a lawyer in
Delaware with at least fifteen (15) years experience specializing in either
general commercial litigation or general corporate and commercial matters. In
the event the parties cannot agree on a mutually acceptable single arbitrator
from the list submitted by the AAA, the AAA will appoint the arbitrator who will
meet the foregoing criteria.

10. At the time of appointment and as a condition of the appointment, the
arbitrator will be apprised of the time limitations and other provisions of this
Arbitration Agreement and will indicate such dispute resolver's agreement to the
Tribunal Administrator to comply with such provisions and time limitations.

11. During the thirty (30) day period following appointment of the arbitrator,
either party may serve on the other a request for limited numbers of documents
directly related to the dispute. Such documents will be produced within seven
(7) days of the request.

12. Following the thirty-day period of document production, there will be a
forty-five (45) day period during which limited depositions will be permissible.
Neither party will take more than five (5) depositions, and no deposition will
exceed three (3) hours of direct testimony.

13. Disputes as to discovery or prehearing matters of a procedural nature will
be promptly submitted to the arbitrator pursuant to telephone conference call or
otherwise. The arbitrator will make every effort to render a ruling on such
interim matters at the time of the hearing (or conference call) or within five
(5) business days thereafter.

14. Following the period of depositions, the arbitration hearing will promptly
commence. The arbitrator will make every effort to commence the hearing within
thirty (30) days of the conclusion of the deposition period and, in addition,
will make every effort to conduct the hearing on consecutive business days to
conclusion.

15. An award will be rendered, at the latest, within nine (9) months of the date
of the Notice of Arbitration and within thirty (30) days of the close of the
arbitration hearing. The award will set forth the grounds for the decision
(findings of fact and conclusions of law) in reasonably specific detail. The
award will be final and nonappealable except as provided in the FAA and except
that a court of competent jurisdiction will have the power to review whether, as
a matter of law, based upon the findings of fact by the arbitrator, the award
should be confirmed or should be modified or vacated in order to correct any
errors of law made by the arbitrator. Such judicial review will be limited to
issues of law, and the parties agree that the findings of fact made by the
arbitrator will be final and binding on the parties and will serve as the facts
to be relied upon by the court in determining the extent to which the award
should be confirmed, modified or vacated.

--------------------------------------------------------------------------------



Except for consequential damages arising from Executive's breach of Section 5 of
the Agreement, which shall not be limited, the award may only be made for
compensatory damages, and if any other damages (whether exemplary, punitive,
consequential, statutory or other) are included, the award will be vacated and
remanded, or modified or corrected, as appropriate to promote this damage
limitation.

Notwithstanding the foregoing, nothing contained herein shall limit the
Company's ability to seek a permanent injunction for Executive's breach of
Section 5 of the Agreement.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------